DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 7/12/2022 have been fully considered but are moot because the arguments are directed toward amendments which present a combination of elements that have not been previously set forth and necessitate a new grounds of rejection.
Response to Amendment
Regarding the objections to the rejections under 35 USC § 112, applicant has amended the claims to overcome the rejections. The rejections under 35 USC § 112 have been withdrawn.
Regarding the rejections under 35 USC § 102 and 103, the claims have been amended and has necessitated a new grounds of rejection as outlined below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al. (U.S. Patent Application Publication No. 2019/0232974 A1; hereinafter Reiley) in view of Boss et al. (U.S. Patent Application Publication No. 2020/0130705 A1; hereinafter Boss).

    PNG
    media_image1.png
    540
    462
    media_image1.png
    Greyscale

REILEY (US 2019/0232974 A1) FIG. 1
Regarding claim 1, Reiley discloses:
A computer-implemented method for modifying a self-driving model configured to operate a vehicle, the method comprising: computing one or more values for a psychological metric of a user of the vehicle based on first sensor data that is associated with the user and is acquired while a self-driving application implementing the self-driving model operates the vehicle, (a baseline emotional state of a user is detected at the start of a trip in the autonomous vehicle, see at least [0007] and [0009]; sentiments of the user is extracted from optical sensor images, see at least [0010]; user is continuously tracked and observed using sensors, see at least [0027]); 
comparing the one or more values for the psychological metric with a label criterion to determine that a first description has been satisfied at a first time, wherein the label criterion is generated from data stored in a historical database (the autonomous vehicle detects the user’s face and applies it to a template to implement template matching to determine the emotion or sentiment of the user, see at least [0033]);
comparing the one or more values for the psychological metric with a baseline criterion to determine that the first description is no longer satisfied at a second time, (autonomous vehicle identifies a baseline emotional state of a user in the first trip segment, see at least [0007]; baseline sentiment is stored, see at least [0038]; at a second time, a second emotional state is detected and compared from the baseline, see at least [0007]; autonomous vehicle determines user’s fear, stress, or anxiety has increased during the trip, see at least [0040]);
identifying a defined time period between the first time and the second time; (determine a degradation of user sentiment over the time interval in block S140, see at least [0042] and Fig. 3); 
generating a first labeled dataset for the user, the first labeled dataset including (i) the first description, (ii) second sensor data that is associated with the vehicle and is acquired over the defined time period, and (iii) a self-driving action performed by the vehicle during the defined time period (correlation of the navigation characteristics of the autonomous vehicle and the degradation of sentiment of the user is determined, see at least [0009]; autonomous vehicle tracks the user emotion data, navigational characteristics, and autonomous vehicle navigational actions to label a segment vector with the above, see at least [0090]-[0093] and Fig.3) 
adding the first labeled dataset to a training database to generate an updated training database (labeled vectors are sent to emotion-navigation character database where the vehicle can implement deep learning, machine learning, etc., see at least [0096] and Fig.3); and
re-training the self-driving model using the updated training database to generate a modified self-driving model (the autonomous vehicle can implement deep learning and machine learning to identify the correlations between navigational characteristics and concurrent emotions of the user, see at least [0072]; remote computer system can modify motion planning parameters based on the updated/deep learning completed with the gathered labeled vectors, see at least [0097] and Fig.3).
Reiley does not explicitly disclose:
the baseline criterion is generated from the data stored in the historical database
However, Boss teaches:
the baseline criterion is generated from the data stored in the historical database (“collected data for each user in historical emotional corpus database 129 may be used as a baseline” see at least [0049])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user profile disclosed by Reiley by adding the historical baseline taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to “to measure deviations from normal user behavior in various scenarios, or contexts, while driving in vehicle” (see [0049]). Further, it is noted that Reiley discloses storing the user data in a user profile where one could retrieve past user data, such as a baseline. The use of user profiles and determining a “baseline” or standard of a user is well known in the art.
Regarding claim 2, the combination of Reiley and Boss teaches the elements above and Reiley further discloses:
the psychological metric is associated with at least one of an emotion of the user or a cognitive load of the user (sentiment of the user includes fear, stress, anxiety, nausea, etc., see at least [0009]).
Regarding claim 3, the combination of Reiley and Boss teaches the elements above and Reiley further discloses:
the first sensor data specifies at least one measurement of a body position, a body orientation, a head position, a head orientation, a gaze direction, a skin conductivity, or a neural activity for the user (eye tracking is used to detect nausea, see at least [0031]-[0032]).
Regarding claim 4, the combination of Reiley and Boss teaches the elements above and Reiley further discloses:
the second sensor data specifies at least one value for at least one of a brake pedal position of the vehicle, a speed of the vehicle, a lateral acceleration of the vehicle, a position of the vehicle, a direction of the vehicle, or an exterior scene image (navigation characteristics include speed, acceleration, and trajectory, see at least [0009] and [0092]).
Regarding claim 5, the combination of Reiley and Boss teaches the elements above and Reiley further discloses:
performing at least one tracking operation based on environmental data include in the second sensor data to generate tracking data associated with at least one object (the autonomous vehicle can use exterior-facing sensors to detect objects approaching the autonomous vehicle, see at least [0055]); and 34PATENT Attorney Docket No.: HRMN0344US1 (P180591US) 
substituting the tracking data for the second sensor data in to the first labeled dataset (autonomous vehicle can predict an association with an increased anxiety of the user with the detected object which can be used to modify the motion planning parameter of the autonomous vehicle to increase a target offset distance from external objects in response to this association, see at least [0055]).
Regarding claim 7, the combination of Reiley and Boss teaches the elements above and Reiley further discloses:
generating a second labeled dataset based on: third sensor data that is associated with a second user of a second vehicle, and fourth sensor data that is associated with the second vehicle, wherein the third sensor data and the fourth sensor data are acquired while the self-driving model operates the second vehicle (“remote computer system can: compile motion planning and navigation parameters customized for a corpus of users by a fleet of autonomous vehicles over time,” see at least [0088]);  
adding the second labeled dataset to the updated training database to generate a second updated training database; and re-training of the self-driving model using the second updated training database to generate a second modified self-driving model that is associated with the second user (remote computer system can further “extract trends from these data; and develop a default profile for new users based on these trends,” see at least [0088]-[0089]). *Examiner sets forth the system is capable of performing the machine learning to update profiles for a plurality of users in their respective vehicles
Regarding claim 9, the combination of Reiley and Boss teaches the elements above and Reiley further discloses:
the user is seated in a driver seat of the vehicle or a passenger seat of the vehicle while the self-driving model operates the vehicle (user is seated inside the vehicle, see at least [0007] and Fig. 1 highlighted in red above) *Examiner sets forth this limitation allows for user to be simply seated in a vehicle since the user may be seated in “a driver seat” or “a passenger seat” which includes all seats inside a vehicle.
Regarding claim 10, the combination of Reiley and Boss teaches the elements above and Reiley further discloses:
the vehicle comprises a car, a motorcycle, a bus, a commercial construction machine, an airplane, a helicopter, a boat, a submarine, an electric vertical takeoff and landing vehicle, or a spaceship (autonomous vehicle is a car, see at least Fig. 1 highlighted in yellow above).
Regarding claim 11, Reiley discloses:
One or more non-transitory computer readable media including instructions (instructions executed by computer readable medium, see at least [0104]) that, when executed by one or more processors, cause the one or more processors to modify a self-driving model configured to operate a vehicle by performing the steps of (modifying motion planning of an autonomous vehicle, see at least abstract): 
computing one or more values for a psychological metric of a user of the vehicle based on first sensor data that is associated with the user and is acquired while a self-driving application implementing the self-driving model operates the vehicle (a baseline emotional state of a user is detected at the start of a trip in the autonomous vehicle, see at least [0007] and [0009]; user is continuously tracked and observed using sensors, see at least [0027]); 
comparing the one or more values for the psychological metric with a label criterion to determine that a first description has been satisfied at a first time, wherein the label criterion is generated from data stored in a historical database (the autonomous vehicle detects the user’s face and applies it to a template to implement template matching to determine the emotion or sentiment of the user, see at least [0033]);
comparing the one or more values for the psychological metric with a baseline criterion to determine that the first description is no longer satisfied at a second time (autonomous vehicle identifies a baseline emotional state of a user in the first trip segment, see at least [0007]; baseline sentiment is stored, see at least [0038]; at a second time, a second emotional state is detected and compared from the baseline, see at least [0007]; autonomous vehicle determines user’s fear, stress, or anxiety has increased during the trip, see at least [0040]), 
identifying a defined time period between the first time and the second time; (determine a degradation of user sentiment over the time interval in block S140, see at least [0042] and Fig. 3); 
generating a first labeled dataset for the user, the first labeled dataset including (i) the first description, (ii) secondary sensor data that is associated with the vehicle and is acquired over the defined time period, and (iii) a self-driving action performed by the vehicle during the defined time period (correlation of the navigation characteristics of the autonomous vehicle and the degradation of sentiment of the user is determined, see at least [0009]; autonomous vehicle tracks the user emotion data, navigational characteristics, and autonomous vehicle navigational actions to label a segment vector with the above, see at least [0090]-[0093] and Fig.3); 
adding the first labeled dataset to a training database to generate an updated training database (labeled vectors are sent to emotion-navigation character database where the vehicle can implement deep learning, machine learning, etc., see at least [0096] and Fig.3); and
re-training the self-driving model using the updated training database to generate a modified self-driving model (the autonomous vehicle can implement deep learning and machine learning to identify the correlations between navigational characteristics and concurrent emotions of the user, see at least [0072]; remote computer system can modify motion planning parameters based on the updated/deep learning completed with the gathered labeled vectors, see at least [0097] and Fig.3).
Reiley does not explicitly disclose:
wherein the baseline criterion is generated from the data stored in the historical database;
However, Boss teaches:
wherein the baseline criterion is generated from the data stored in the historical database (“collected data for each user in historical emotional corpus database 129 may be used as a baseline” see at least [0049])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user profile disclosed by Reiley by adding the historical baseline taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to “to measure deviations from normal user behavior in various scenarios, or contexts, while driving in vehicle” (see [0049]). Further, it is noted that Reiley discloses storing the user data in a user profile where one could retrieve past user data, such as a baseline. The use of user profiles and determining a “baseline” or standard of a user is well known in the art.
Regarding claim 12, the combination of Reiley and --Boss teaches the elements above and Reiley further discloses:
Determining, for the user based on the first sensor data, an emotion, a cognitive load, a level of emotional valence, or a level of emotional arousal (sentiment of the user includes fear, stress, anxiety, nausea, etc., see at least [0009]).
Regarding claim 13, the combination of Reiley and _ teaches the elements above and Reiley further discloses:
the first sensor data is received via at least one of an electroencephalogram sensor, a heart rate sensor, a breathing sensor, a galvanic skin response sensor, a camera, or a microphone (optical sensor and camera, see at least [0026]-[0027]; detecting user’s heart rate, see at least [0028]).
Regarding claim 14, the combination of Reiley and --Boss teaches the elements above and Reiley further discloses:
the second sensor data specifies at least one of environmental data associated with the vehicle, or telemetry data associated with the vehicle (navigation characteristics include speed, acceleration, and trajectory, see at least [0009] and [0092]).
Regarding claim 15, the combination of Reiley and --Boss teaches the elements above and Reiley further discloses:
performing at least one tracking operation based on environmental data included in the second sensor data to generate tracking data associated with at least one object (the autonomous vehicle can use exterior-facing sensors to detect objects approaching the autonomous vehicle, see at least [0055]); and 
substituting the tracking data for the second sensor data in to the first labeled dataset (autonomous vehicle can predict an association with an increased anxiety of the user with the detected object which can be used to modify the motion planning parameter of the autonomous vehicle to increase a target offset distance from external objects in response to this association, see at least [0055]).
Regarding claim 17, the combination of Reiley and --Boss teaches the elements above and Reiley further discloses:
generating a second labeled dataset based on: third sensor data that is associated with a second user of a second vehicle,  and fourth sensor data that is associated with the second vehicle, wherein the third sensor data and the fourth sensor data are acquired while the modified self-driving model operates the second vehicle (“remote computer system can: compile motion planning and navigation parameters customized for a corpus of users by a fleet of autonomous vehicles over time,” see at least [0088]); 
adding the second labeled dataset to the updated training database to generate a second updated training database; and re-training the self-driving model using the second updated training database to generate a second modified self-driving model (remote computer system can further “extract trends from these data; and develop a default profile for new users based on these trends,” see at least [0088]-[0089]). *Examiner sets forth the system is capable of performing the machine learning to update profiles for a plurality of users in their respective vehicles.
Regarding claim 19, the combination of Reiley and --Boss teaches the elements above and Reiley further discloses:
the user is seated in a driver seat of the vehicle or a passenger seat of the vehicle while the self-driving model operates the vehicle (user is seated inside the vehicle, see at least [0007] and Fig. 1 highlighted in red above) *Examiner sets forth this limitation allows for user to be simply seated in a vehicle since the user may be seated in “a driver seat” or “a passenger seat” which includes all seats inside a vehicle.
Regarding claim 20, Reiley discloses:
A system, comprising at least one memory storing instructions (computer-readable medium storing computer-readable instructions, see at least [0104]; and at least one processor coupled to the at least one memory that (computer-executable component can be a processor, see at least [0104]), when executing the instructions, modify a self-driving model configured to operate a vehicle by performing the steps of: 
computing one or more values for a psychological metric of a user of the vehicle based on first sensor data that is associated with the user and is acquired while a self-driving application implementing a self- driving model operates the vehicle (a baseline emotional state of a user is detected at the start of a trip in the autonomous vehicle, see at least [0007] and [0009]; user is continuously tracked and observed using sensors, see at least [0027]); 
comparing the one or more values for the psychological metric with a label criterion to determine that a first description has been satisfied at a first time, wherein the label criterion is generated from data stored in a historical database; (the autonomous vehicle detects the user’s face and applies it to a template to implement template matching to determine the emotion or sentiment of the user, see at least [0033])
comparing the one or more values for the psychological metric with a baseline criterion to determine that the first description is no longer satisfied at a second time (autonomous vehicle identifies a baseline emotional state of a user in the first trip segment, see at least [0007]; baseline sentiment is stored, see at least [0038]; at a second time, a second emotional state is detected and compared from the baseline, see at least [0007]; autonomous vehicle determines user’s fear, stress, or anxiety has increased during the trip, see at least [0040]), 
Identifying a defined time period between the first time and the second time (determine a degradation of user sentiment over the time interval in block S140, see at least [0042] and Fig. 3);
generating a first labeled dataset for the user, the first labeled dataset including (i) the first description, (ii) second sensor data that is associated with the vehicle and is acquired over the defined time period, and (iii) a self-driving action performed by the vehicle during the defined time period; (correlation of the navigation characteristics of the autonomous vehicle and the degradation of sentiment of the user is determined, see at least [0009]; autonomous vehicle tracks the user emotion data, navigational characteristics, and autonomous vehicle navigational actions to label a segment vector with the above, see at least [0090]-[0093] and Fig.3)
adding the first labeled dataset to a training database to generate an updated training database (labeled vectors are sent to emotion-navigation character database where the vehicle can implement deep learning, machine learning, etc., see at least [0096] and Fig.3); and
re-training the self-driving model using the updated training database to generate a modified self-driving model (the autonomous vehicle can implement deep learning and machine learning to identify the correlations between navigational characteristics and concurrent emotions of the user, see at least [0072]; remote computer system can modify motion planning parameters based on the updated/deep learning completed with the gathered labeled vectors, see at least [0097] and Fig.3).
Reiley does not disclose:
wherein the baseline criterion is generated from the data stored in the historical database
However, Boss teaches:
wherein the baseline criterion is generated from the data stored in the historical database (“collected data for each user in historical emotional corpus database 129 may be used as a baseline” see at least [0049])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user profile disclosed by Reiley by adding the historical baseline taught by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to “to measure deviations from normal user behavior in various scenarios, or contexts, while driving in vehicle” (see [0049]). Further, it is noted that Reiley discloses storing the user data in a user profile where one could retrieve past user data, such as a baseline. The use of user profiles and determining a “baseline” or standard of a user is well known in the art.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Boss as applied to claims 1 and 11 above and further in view of Sobhany (U.S. Patent Application Publication No. 2020/0242421 A1).
Regarding claim 6, the combination of Reiley and Boss teaches the elements above but does not teach:
voice-based information to the user
voice-based information from the user
However, Sobhany teaches:
transmitting first voice-based information derived from the FIRST description to the user (“vehicle experience system 310 may ask the person “You appear to be stressed’ is that true?” see at least [0088]); and 
generating the FIRST description based on second voice-based information received from the user (“The person's answer to the question can be used as an affirmative label to retrain and improve the model for better determination of the contextualized emotional indications.” See at least [0088]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user state determination disclosed by Reiley and the historical baseline taught by Boss by adding the voice input and output taught by Sobhany. One of ordinary skill in the art would have been motivated to make this modification in order to train a model “using explicit feedback provided by the passenger” (see [0088]).
Regarding claim 16, the combination of Reiley and Boss teaches the elements above but does not teach:
voice-based information to the user
voice-based information from the user
However, Sobhany teaches
transmitting first voice-based information derived from the first description to the user (“vehicle experience system 310 may ask the person “You appear to be stressed’ is that true?” see at least [0088]); and 
generating the first description based on second voice-based information received from the user (“The person's answer to the question can be used as an affirmative label to retrain and improve the model for better determination of the contextualized emotional indications.” See at least [0088]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user state determination disclosed by Reiley and the historical baseline taught by Boss by adding the voice input and output taught by Sobhany. One of ordinary skill in the art would have been motivated to make this modification in order to train a model “using explicit feedback provided by the passenger” (see [0088]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor (U.S. Patent Application Publication No. 2018/0174457 A1) teaches the use of previous driver behavior information to train the baseline emotional state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662